Citation Nr: 1214176	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  05-37 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Prior to December 1, 2009, entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee. 

2.  Beginning December 1, 2009, entitlement to an evaluation in excess of 20 percent for chondromalacia of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes and limited flexion of the left knee. 

4.  Entitlement to an evaluation in excess of 20 percent for instability of the left knee, status postoperative. 

5.  Entitlement in an initial compensable evaluation for intrapatellar branch numbness, left lower extremity. 

6.  Whether the reduction for the disability evaluation for postoperative residuals of patellar tendon, chondromalacia of the left knee, from 30 percent to 20 percent, effective October 1, 2005, was proper. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a January 2005 rating decision, the RO proposed to reduce the evaluation for service-connected postoperative residuals of patellar tendon, chondromalacia of the left knee from 30 percent to 20 percent disabling effective October 2, 2005.  The RO implemented that reduction in a July 2005 rating decision.  In an April 2005 rating decision, the RO, in pertinent part, continued the 10 percent evaluation for chondromalacia of the right knee.  Subsequently, in a December 2006 rating decision, the RO, in pertinent part, granted service connection for intrapatellar branch numbness of the left lower extremity and assigned a non-compensable evaluation effective May 31, 2006.  Then in an August 2008 rating decision, the RO granted service connection for degenerative changes and limited flexion of the left knee and assigned a 10 percent disability evaluation effective July 11, 2008.  

In June 2009, the Veteran presented testimony in a hearing before the undersigned.  A copy of the hearing transcript has been associated with the record. 

In August 2009, the Board remanded these matters for further development, which has been completed.  The case has been returned to the Board for appellate consideration.  

During the pendency of this appeal, in an August 2011 rating decision, the RO increased the disability evaluation for chondromalacia of the right knee to 20 percent, beginning December 1, 2009.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Additionally, the Veteran appealed the issues of service connection for pes planus and an ankle disorder, which were the subject of the August 2009 remand.  During the pendency of this appeal, in a June 2011 rating decision, the RO granted service connection for bilateral plantar fasciitis and in an August 2011 rating decision, the RO granted service connection for bilateral ankle strain.  As this represents a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 


FINDINGS OF FACT

1.  Prior to December 1, 2009, chondromalacia of the right knee was manifested by complaints of pain and giving out; however instability, limitation of flexion to 60 degrees or less, or limitation of extension to 5 degrees or more are not shown. 

2.  Beginning December 1, 2009, chondromalacia of the right knee has been  manifested by complaints of pain and increasing instability and weakness, and no more than moderate impairment; however limitation of flexion to 60 degrees or less, or limitation of extension to 5 degrees are not shown. 

3.  Degenerative changes and limited flexion of the left knee have been manifested by complaints of pain but not by limitation of flexion to 30 degrees or less, or limitation of extension to 15 degrees.  

4.  Instability of the left knee, status postoperative, has not been manifested by severe impairment. 

5.  Intrapatellar branch numbness, left lower extremity has not been manifested by severe paralysis.  

6.  Service connection was granted for postoperative residuals of patellar tendon, chondromalacia of the left knee was granted effective March 1, 1992, and assigned a non-compensable evaluation.  A March 2000 rating decision increased the disability evaluation to 10 percent disabling, effective July 1, 1999.  A December 2002 rating decision increased the disability evaluation to 30 percent disabling, effective September 4, 2002.  

7.  A July 2005 rating decision reduced the disability rating for the Veteran's postoperative residuals of patellar tendon, chondromalacia of the left knee from 30 to 20 percent disabling, effective October 1, 2005.  The 30 percent rating had been in effect for less than five years. 

8.  At the time of the rating reduction, the evidence showed that the postoperative residuals of patellar tendon, chondromalacia of the left knee had improved. 


CONCLUSIONS OF LAW

1.  Prior to December 1, 2009, the criteria for an evaluation in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

2.  Beginning December 1, 2009, the criteria for an evaluation in excess of 20 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative changes and limited flexion of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

4.  The criteria for an evaluation in excess of 20 percent for instability of the left knee, status postoperative have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

5.  The criteria for an initial compensable evaluation for intrapatellar branch numbness, left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8529 (2011). 

6.  The reduction for the disability evaluation for postoperative residuals of patellar tendon, chondromalacia of the left knee, from 30 percent to 20 percent, effective October 1, 2005, was proper.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 3.102, 3.105, 4.1, 4.3, 4.7 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter for further development in August 2009.  Pertinent to the current claims, the Board instructed the RO to provide the Veteran with an additional VA examination to ascertain the current nature and extent of the currently service-connected disabilities of the bilateral lower extremities, to include postoperative residuals of chondromalacia of the bilateral knees, degenerative changes and limited flexion of the left knee, and intrapatellar branch numbness of the left lower extremity, and to readjudicate the claims.  Subsequently, in December 2009 and September 2010, the Veteran was afforded additional examinations to determine the current severity of his disabilities, and his claims were readjudicated in an August 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in September 2004, November 2005, May 2006, and August 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims for increased ratings.  Additionally, the letters notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in an August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).   

Specifically as to the claims for degenerative changes and limited flexion of the left knee and intrapatellar branch numbness, left lower extremity, these claims are the appeals of initial ratings assigned.  Fully satisfactory notice was delivered after the claims were adjudicated.  However, the RO subsequently readjudicated the claims based on all the evidence in the August 2011 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disabilities since he was last examined in September 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that in a March 2006 statement the Veteran argued that a March 2006 VA examination report was inadequate; he essentially contended that the VA examiner did not accurately portray his disability picture.  In this regard, the Veteran has been afforded numerous VA examinations since that particular examination, most recently in September 2010 and neither the Veteran nor his representative has indicated that that the most recent examination is any way deficient.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  In September 2011, the Veteran submitted additional evidence in support of his claims without a waiver of consideration by the agency of original jurisdiction (AOJ) in the first instance.  However, the Board observes that the copy of a one page private treatment record is duplicative of one of the pages of a three page report already of record and considered by the AOJ in the August 2011 supplemental statement of the case.  Accordingly, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011).  Additionally, as noted above, the Veteran presented testimony before the undersigned Veterans Law Judge in June 2009.  Therefore, the duties to notify and assist have been met. 

Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Likewise, in an appeal of an initial rating, consideration must also be given to staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability: 30 percent for severe, 20 percent for moderate, and 10 percent for slight. 

The Board observes in passing that "slight" is defined as "small in size, degree, or amount; of small importance."  See Webster's New World Dictionary, Second College Edition (1999), 1038.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704.  "Severe" is generally defined as "extremely intense."  Id. at 1012.

Diagnostic Code 5003 provides that degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2011). 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel  subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel  further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Diagnostic Code 5260 provides that limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation; limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation; limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation; and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Diagnostic Code 5261 provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation; limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation; limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation; and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  

At the outset, the Board notes that the evidence does not support an award for an increased rating for either knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; or Diagnostic Code 5262 for impairment of tibia and fibula as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2011).  

While the evidence below shows that that the Veteran has genu recurvatum, the maximum disability evaluation under this code is 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5263 (2011).  As the Veteran is already in receipt of at least a 10 percent evaluation for each of the disabilities on appeal, an evaluation under these diagnostic criteria would not result in an increased evaluation.   

On VA examination in December 2004, the Veteran complained of pain and stiffness, more so in the left knee than the right knee, without a history of weakness, swelling, heat, or redness.  The Veteran reported daily flare-ups getting out of bed with pain rated as an 8 out of 10.  Precipitating factors were walking and standing during the day which caused knee pain at night; these symptoms were alleviated by rest and medication.  The functional impairment during flare-ups was temporary impairment in standing and walking.  He used a brace.  As to effects on his occupation and daily activities, the Veteran had pain in his knees on standing one hour or walking a half mile, pain on squatting, climbing up and down stairs, inability to jump, and bending the knee during long drives aggravated pain.  On evaluation, the left knee demonstrated flexion to 130 degrees.  Ankylosis was not present.  It was noted that the left knee did not catch, grind, or pop.  There was normal stability, and no edema, instability, redness, heat, abnormal movement, weakness, or effusion.  Collaterals were stable to varus and valgus stress, cruciates were stable with negative Lachman and Drawers testing, meniscus was stable with negative McMurray's testing, and there was no change with repeated or resisted motion.  There was also no pain on motion.  Range of motion was not additionally limited by pain, stiffness, or lack of endurance following repetitive use.  Radiological studies of the left knee were normal.  

A March 2005 record from D.K.L, M.D. noted that the right knee exhibited no effusion, or medial or lateral instability.  The right knee had full range of motion with pain on some motion.  Lachman and pivot test were both negative and there was 1+ patellofemoral crepitance.  With regard to the left knee, Dr. L. noted active extension and 2+ patellofemoral crepitance.  There was no medial or lateral instability, Lachman and pivot tests were negative, and there was moderate medial joint line tenderness with stinging and burning with palpation of the area.  The Veteran appeared to be neurologically intact with good motor tone.  X-rays showed some patellofemoral degenerative joint disease and some mild medial and lateral compartment degenerative joint disease but no other significant bony abnormalities of the left knee.  

The July 2005 VA examination report noted that the Veteran complained of constant knee pain rating his pain as 9 out of 10 especially in the mornings.  The examiner noted that the Veteran used a soft brace for the left knee.  The Veteran denied any episodes of dislocation or recurrent subluxation.  On evaluation, the Veteran demonstrated left knee range of motion from 0 to 140 degrees with painful motion throughout flexion.  Ankylosis was not present.  He had normal stability; negative McMurray, Lachman, and Drawer tests; decreased strength in both lower legs; moderate tenderness around the patella accompanied by mild puffiness (swelling); and guarding of movements.  The Veteran did not have redness or abnormal guarding.  The examiner further noted bilateral genu valgum possibly secondary to bilateral pes planus.  As to repetitive use, the examiner noted that there was no decreased range of motion or joint function but that the knee was more supple than when examination began.  X-rays showed bilateral medial tibiofemoral joint space reduced, and small patellar osteophytes bilaterally along with a corticated bony fragment/calcification in the region of the patellar ligament on the right side.  There was no joint effusion in either side.  The diagnoses included chondromalacia patella of the left knee, post operative repair of the patellar tendon rupture and degenerative joint disease of both knees.  X-rays showed reduced bilateral medial tibiofemoral joint space and small patellar osteophytes bilaterally along with a corticated bony fragment/calcification in the region of the patellar ligament on the right side.  There was no joint effusion in either side.  The diagnoses included chondromalacia patella of the left knee, post operative repair of patellar tendon rupture, and degenerative joint disease of both knees.  

An August 2005 record from Dr. L noted the Veteran's complaints of his left knee giving way.  It was observed that the Veteran did not have effusion, had good range of motion, and some decreased quad tone.  

On VA examination in December 2005, the Veteran reported that his right knee pain was constant, with pain during the examination rated as an 8 out of 10.  He also noted weakness, stiffness, and feeling of giving out.  He denied swelling or locking, but reported daily flare-ups in the evening after getting off of work.  Precipitating factors included cold weather, standing, walking, kneeling, knee squatting, and prolonged standing/walking and there were no known alleviating factors.  Flare-ups impaired the Veteran's ability to perform his daily functional activities for self-care as it was difficult to get around.  It was noted that he used a cane and left knee brace.  He denied episodes of dislocation or recurrent subluxation.  On evaluation, the examiner observed no edema, ecchymosis, or erythema but there was prominent tibial tubercle which was tender and tenderness to patella tendon.  There was positive medial and lateral patella facet tenderness and positive femoral grind test; but anterior/posterior drawers, Lachman's, McMurray's, and ballottement tests were all negative.  Additionally, there was no joint line tenderness, or valgus or varus laxity, and he was neurovascuarly intact distally.  Range of motion was flexion to 90 degrees with pain starting at 30 degrees and he was able to continue to 45 degrees of flexion with repeated efforts.  (The examiner noted that the Veteran was able to sit with his knees flexed at 90 degrees without any distress before and after the examination).  Extension was to 0 degrees; baseline strength was 4.5 out of 5 and decreased to 4 out of 5 with repeat efforts but there was otherwise no further limitation or pain with repeated efforts.  Ankylosis was not present.  X-rays showed mild osteoarthritic changes bilaterally and corticated bony fragment/calcification in the region of the patellar ligament on the right side.  

On VA examination in March 2006, the examiner noted that the Veteran's knee symptoms remained unchanged from his last examination.  It was noted that he walked with a cane, and there were no episodes of dislocation or recurrent subluxation.  On evaluation, the Veteran stated that since he was told that he had no pain on range of motion previously that he expected the examiner to write that on the examination report.  The examiner listed range of motion of both knees as 0 to 140 degrees.  The examiner also indicated that pain was subjectively out of proportion to the objective tests.  The examiner noted that the Veteran screamed as soon as his lower legs were touched.  The Veteran stated that he could not flex but upon encouragement he was able to flex the left knee to full range of motion through he complained of pain throughout range of motion on each knee or with any movement.  The examiner observed that while the Veteran was sitting, ambulating, and taking his shoes off, the knees showed normal flexibility and no pain during flexion.  At one point, the Veteran flexed and extended his knees without any discomfort leading the examiner to observe that during the examination there was stiffness and subjective pain but outside of the examination the knees were supple without pain.  The Veteran was unable to squat.  There was no decreased range of motion or joint function in either knee following repetitive motion.  There was no painful motion, weakness, redness, heat, abnormal movement, edema, or effusion; and stability was normal.  The Veteran indicated tenderness on each infrapatellar tendon.  Additionally, he showed guarding of movement during examination but no guarding of movement outside of the evaluation.  Also, there was no ankylosis.  X-rays showed minimal osteoarthritis of the left knee but no other significant abnormalities, and mild osteoarthritic changes in the right knee with bilateral medial tibiofemoral joint space reduction.  The diagnoses were right knee chondromalacia, early degenerative joint changes, and infrapatellar tendinitis, and left knee chondromalacia, status-post repair of patellar tendon rupture, and early degenerative joint disease.  

The September 2007 VA examination report noted that the Veteran had not had any acute flare-ups of knee pain of an incapacitating nature in the last year.  The Veteran used a cane and wore a brace on the left knee.  The examiner noted that the Veteran refused to move his knee in the supine position although he had no signs indicating an inability to function.  It was noted that the Veteran sat in the waiting room with his knees flexed to 90 degrees while sitting, and arose without significant discomfort.  The Veteran complained of pain on motion while lying in the supine position but did not complain of pain on motion while sitting.  There were no additional limitations in either knee with three repetitions related to pain, fatigue, incoordination, weakness, or lack of endurance while sitting during the evaluation, and there was no objective evidence of painful motion with subjective complaint of pain with refusal to bend the knees while lying in the supine position.  There was no ankylosis.  

On VA examination in July 2008, the Veteran reported constant bilateral knee pain and rated the pain 9/10.  He also endorsed weakness, stiffness, fatigability, and lack of endurance bilaterally.  There was swelling, heat, redness, instability or giving way only in the left knee (though the report later reflects that there was no redness or heat in the left knee), but no locking in either knee.  The Veteran also reported daily flare-ups on prolonged standing and walking, which were alleviated with medication and rest.  During such flare-ups, the Veteran stated that he could not do anything at home.  On repeated use, there was pain, fatigue, and weakness bilaterally but no additional limitation due to lack of endurance and incoordination.  There was tenderness on palpation around the patella and over the lateral and medial joint line in the left knee, as well as guarding of motion but not abnormal movement.  As to the right knee, there was tenderness on palpation over the lateral joint line and the upper part of the tibia around the patella.  There was no ankylosis.  Extension was 0 degrees bilaterally, flexion in the right knee was to 80 degrees and in the left knee to 40 degrees, repeated 3 times.  With regard to stability, medial and lateral collateral ligaments were normal bilaterally, and both Lachman and McMurray test were negative bilaterally.  On repeated range of motion, there was pain bilaterally, fatigue bilaterally, and weakness bilaterally in the quadriceps with a motor strength of grade 4/5.  Right knee flexion was limited by 60 degrees from normal range due to pain and left knee flexion was limited by 100 degrees from normal range due to pain.  X-rays taken at that time showed mild degenerative changes of both knees, unchanged from the series taken in July 2005, questionable small left joint effusion, and stable appearing corticated ossicle overlying the right infrapatellar tendon.  The diagnoses included left knee chondromalacia, status-post repair of the patellar tendon rupture with residuals, and degenerative joint disease, and right knee chondromalacia, mild degenerative joint disease, and intrapatellar tendinitis.   

An August 2008 VA clinical record noted that chronic bilateral knee pain persisted.  On evaluation, it was noted that the right knee did not manifest crepitation, swelling, effusion, or redness.  The left knee was notable for questionable mild swelling, and crepitation without acute evidence of infection or obvious instability.  

On VA examination in September 2008, it was noted that there was daily and constant pain in the knees rated as 9/10 which was accompanied by stiffness, fatigability, and lack of endurance bilaterally.  The Veteran also endorsed flare-ups bilaterally, which were precipitated by prolonged standing and walking, and alleviated by medication to some extent and rest.  There was swelling and instability only in the left knee, and occasional locking only in the right knee.  There was tenderness on palpation around the patella and over the lateral and medial joint lines in the left knee, and tenderness on palpation over the lateral joint line and upper part of the tibial and around the patella in the right knee.  Weakness was noted bilaterally in the quadriceps with motor strength of 4/5.  Extension was 0 degrees bilaterally, right knee flexion was to 80 degrees repeated 3 times, and left knee flexion was to 40 degrees repeated 3 times.  Medial and lateral collateral ligaments were normal bilaterally; anterior and posterior Drawer test was negative bilaterally.  Lachman and McMurray's test were negative bilaterally.  The Veteran used a brace for the left knee and walked with a cane.  

A November 2009 report from R.H.L, M.D. noted the Veteran's report of throbbing, sharp, severe, and constant bilateral knee pain which was also associated with numbness and tingling.  On evaluation of the left knee, range of motion was from 0 to 135 degrees without swelling.  There was tenderness to palpation throughout the left knee.  As to stability of the left knee, Dr. L noted that there were no dislocations, subluxations, or ligamentous laxity.  There was no clinical malalignment, and muscle strength and tone revealed positive severe quadriceps muscle atrophy on the left.  Vascular evaluation revealed no varicosities, and distal pulses were intact.  On evaluation of the right knee, range of motion was from 0 to 140 degrees with minimal swelling.  There was diffuse tenderness to palpation throughout the right knee.  As to stability of the right knee, there were no dislocations, subluxations, or ligamentous laxity.  There was no clinical malalignment, and muscle strength and tone revealed no spasticity, atrophy, or decreased strength.  Lachman, pivot shift, McMurray, anterior drawer, and instability to varus or valgus stress were all negative.  Diagnoses included mild osteoarthritis of the bilateral knees.  

Most recently, on VA examination in December 2009, the Veteran complained of left knee instability with numbness and increasing right knee weakness due to use of the left knee.  He used a brace on the left knee for support.  There was no deformity, episodes of dislocation or subluxation, or flare-ups, but there was giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, daily episodes of locking, constant effusion, warmth, and tenderness.  Limitations included the ability to stand for only 15-30 minutes and walking 1/4 mile.  He always used a cane/brace.  On evaluation of the left knee, there was numbness to the lateral region of the patella, crepitation, clicks/snaps, but no bumps consistent with Osgood-Schlatters disease, mass behind the knee, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  As to the right knee, there was anterior and medial patella tenderness, but there were no bumps consistent with Osgood-Schlatters disease, mass behind the knee, clicks/snaps, grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  There was objective pain on range of motion of both knees; left knee motion was from 0 to 90 degrees and right knee motion was from 0 to 100 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  X-rays of the left knee showed no acute process and X-rays of the right knee showed calcifications/ossification focus involving the patellar ligament.  

In an August 2011 addendum report, the VA examiner characterized the Veteran's right knee disability as moderate.  

Right Knee Prior to December 1, 2009

The Veteran essentially contends that prior to December 1, 2009, his chondromalacia of the right knee was more disabling than contemplated by the assigned 10 percent disability evaluation.  

Based on the evidence, the Board finds that a rating in excess of the current 10 percent evaluation for the right knee prior to December 1, 2009, is not warranted.  The evidence cited above does not demonstrate any instability in the right knee as his right knee was stable, medial and collateral ligaments were intact, and Lachman and McMurray's tests were consistently negative.  He denied episodes of dislocation or recurrent subluxation.  While the objective clinical findings of record do not support a finding of instability of the right knee, the Veteran has reported symptoms such as weakness, giving out, and occasional locking.  The Veteran is competent and credible with regard to such statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  These findings equate to no more than slight instability of the right knee, which is already contemplated by the current 10 percent evaluation under Diagnostic Code 5257.  The evidence does not support the assignment of a higher evaluation for instability of the right knee, as there are no objective clinical findings or for that matter subjective complaints commensurate with moderate recurrent subluxation or instability of the knee.

The Board has also evaluated the Veteran's right knee disability under other relevant criteria to determine whether an increased rating is warranted.  The Veteran has not demonstrated loss of range of motion to warrant a rating under the criteria for limitation of flexion or extension, as he has been shown to have either full or nearly full range of motion in the right knee.  See supra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; 38 C.F.R. § 4.71, Plate II (2011).  That is, the evidence does not show limitation of flexion to 60 degrees or less or limitation of extension to 5 degrees or more in the right leg.  In March 2005, the Veteran demonstrated full range of motion of the right knee.  While the Veteran was noted to have pain starting at 30 degrees of flexion in December 2005, he was able to complete range of motion testing to 90 degrees.  Moreover, on examination in March 2006, he again demonstrated full range of motion.  In September 2007 and September 2008, the Veteran demonstrated right knee range of motion from 0 to 80 degrees.  In November 2009, it was noted that he had full range of motion.  Therefore, taking into account the most limited range of motion that the Veteran has demonstrated during this period, the Board finds that the criteria for a higher evaluation is not met. 

As noted above, under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  However, as noted above, there is no compensable loss of flexion or extension of the right knee.  That is, the record does not reflect limitation of flexion to 45 degrees of less or extension to 15 degrees of more as contemplated by a compensable evaluation.  In fact, the record does not show that the level of limitation of motion contemplated by even noncompensable limitation of flexion (45 to 60 degrees) or limitation of extension (0 to 10 degrees) was met during this period. 

Additionally, the Board notes that VAOPGCPREC 9-98 (August 14, 1998) provides that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 must at least meet the criteria for a zero percent rating.  As demonstrated above, the criteria for a zero percent rating have not been met for either limitation of flexion or extension.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the evidence of record reveals complaints of right knee pain.  However, there was no additional limitation upon repetition.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Although noted to have pain at 30 degree of flexion in March 2005, the Veteran was observed to have function range of motion to 90 degrees.  Thus, his pain did not limit his motion to less than 90 degrees.   

Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee are not met.  Any additional functional limitation as result of flare-ups is contemplated in the current evaluation.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

Right Knee Beginning December 1, 2009

The Veteran essentially contends that his right knee is more disabling than contemplated by the current 20 percent evaluation for chondromalacia of the right knee.

The Board finds that a higher evaluation under Diagnostic Code 5257 is not warranted.  There is no indication of severe recurrent subluxation or lateral instability to warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  In December 2009, the Veteran complained of left knee instability and increasing right knee weakness.  The VA examiner found that there was anterior and medial patella tenderness but there was no instability or other abnormality in the right knee.  Notably, the September 2010 VA examiner noted that the Veteran's right knee was moderate.  As these findings do not approximate severe impairment, a higher evaluation is not warranted under these criteria.  

Additionally, a higher evaluation is likewise not warranted under the criteria for limitation of flexion or extension.  For a higher 30 percent evaluation, limitation of flexion of the knee must be to 15 degrees and limitation of extension of the knee must be to 20 degrees.  See supra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).   The Veteran has demonstrated range of motion from 0 to 100 degrees in the right knee so a higher evaluation is not warranted.  As there is no evidence of compensable loss of range of motion, separate evaluations under Diagnostic Codes 5260 and 5261 is not merited.  See supra VAOPGCPREC 9-04. Furthermore, the Veteran's range of motion does not meet the criteria for zero percent evaluations for flexion and extension to warrant a separate evaluation for instability and arthritis.  See supra VAOPGCPREC 9-98 (August 14, 1998).  Additionally, the December 2009 VA examiner noted that there were no additional limitations after three repetitions of range of motion and thus a higher evaluation is not warranted under 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

Left Knee

The Veteran essentially contends that his degenerative changes and limited flexion of the left knee is more disabling than contemplated by the current 10 percent disability evaluation, and that his instability of the left knee, status postoperative is more disabling than contemplated by the current 20 percent disability evaluation.  

On VA examination in December 2004, the Veteran demonstrated left knee flexion to 130 degrees.  VA examination reports in July 2004 and March 2006, as well as a February 2006 clinical record, reflected left knee range of motion from 0 to 140 degrees.  During a September 2007 examination, the examiner noted that the Veteran refused to move his knee in the supine position although he had no signs indicating an inability to function.  It was noted that the Veteran sat in the waiting room with his knees flexed to 90 degrees while sitting and arose without significant discomfort.  An examination for the Veteran's left knee scar in February 2008 shows that the Veteran was able to fully flex the left knee.  On examination in July 2008 and September 2008, range of motion was 0 to 40 degrees, which was repeated three times.  On examination in December 2009, the examiner noted that left knee range of motion was 0 to 90 degrees with pain on active range of motion.  Upon review of the evidence, the Board finds that a higher evaluation is not warranted based on limitation of motion.  The Veteran has not demonstrated loss of range of motion to warrant a higher rating under the criteria for limitation of flexion or extension.  While he was shown to have limitation of flexion to 40 degrees in 2008, he has demonstrated more range of motion, to include full flexion, before and after that examination.  In any case, even taking into account the Veteran's most limited flexion (40 degrees), he still does not meet the criteria for a higher evaluation of 20 percent, i.e. limitation of flexion of the knee to 30 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Furthermore, a higher evaluation is not warranted for limitation of extension as he has demonstrated full extension throughout the record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

While under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint, in this case there is no compensable loss of extension of the left knee. 

As to the Veteran's left knee instability, a higher evaluation of 30 percent is warranted if there is severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The evidence shows that the Veteran wears a brace on his left knee and uses a cane for support, and has reported giving way.  He has denied episodes of dislocation or recurrent subluxation.  On evaluation, crepitation was noted but clinicians have consistently indicated that the left knee was stable with stable collateral and cruciates, and with negative Lachman, Drawer, and McMurray's tests.  Considering the Veteran's complaints in addition to the objective findings on evaluation, the Board finds that the Veteran's knee instability is no more than moderate in severity.  Therefore, the Veteran's disability is contemplated by the current 20 percent evaluation under Diagnostic Code 5257 for other impairment of the knee. 

Additionally, the Board notes that pursuant to VAOPGCPREC 9-98 (August 14, 1998), the Veteran is currently separately evaluated for both instability and arthritis in the left knee.   

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the evidence of record reveals complaints of left knee pain, fatigue, and weakness on repeated use throughout the record.  However, there was no additional limitation upon repetition.  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the left knee are not met.  See Spurgeon  v. Brown, 10 Vet. App. 194 (1997).

Furthermore, the Board notes that the Veteran has a scar on his left knee, for which is separated evaluated.  However, the Veteran has not contented that the rating assigned for his scar is inadequate or filed a claim for a higher evaluation for his residual scar.  Accordingly, the Board will not consider an increased evaluation for that disability.  

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

Intrapatellar Branch Numbness of Left Lower Extremity

The Veteran essentially contends that he is entitled to a compensable evaluation for 
intrapatellar branch numbness, left lower extremity.

The Veteran's disability has been evaluated under Diagnostic Code 8529, which is used to evaluate disorders of the external cutaneous nerve of the thigh.  A 10 percent disability rating contemplates severe paralysis of the external cutaneous nerve of the thigh.  Under Diagnostic Code 8529, a 10 percent evaluation is the maximum rating assignable.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2011).  

An August 2006 VA peripheral examination report noted that numbness in the left knee infrapatellar cutaneous nerve branch did not result in any muscle deficit.  The examiner characterized the numbness as non-dysfunctional and indicated that it only affected the sensation of the skin in a small area.  

On VA examination in December 2009, the Veteran reported numbness to the left lateral patella and muscle atrophy to the thigh muscles.  On evaluation, the examiner noted that muscle strength of the left leg and knee was 5.  While there was sensory loss to the left lateral patella, there was no motor impairment to the left lower extremity.  Sensory function test of the left lower extremity revealed normal vibration, decreased pain, absent light touch, and normal position sense.  There was sensory loss to the left lateral knee but sensation above and below the affected region was normal.  Reflex evaluation showed left knee reflex was 2+.  There was muscle atrophy, and abnormal muscle tone/bulk in the form of decreased muscle bulk to the anterior thigh on the left.  There were no tremors, tics, or other abnormal movement; and there was no function of any joint affected by the nerve disorder.  The Veteran had an antalgic gait.  The diagnosis was infrapatellar branch numbness of the left lower extremity with nerve dysfunction, and paralysis.  

Based on the evidence, the Board finds that there is no indication of severe paralysis to warrant a higher disability evaluation.  While there is sensory loss and decreased muscle bulk, there are no other abnormalities of such severity to be commensurate with a severe evaluation.  Notably, his disability is manifested by numbness which is non-dysfunctional and there is no motor impairment.  Therefore, the criteria for a higher evaluation are not met for any period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflect that the Veteran has required any hospitalizations for his disabilities.  While the Board notes that the Veteran has taken time off from work due to his disabilities, the manifestations of these disabilities are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Indeed, the record shows that the Veteran is employed full-time.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Rating Reduction

Service connection was granted for postoperative residuals of patellar tendon, chondromalacia of the left knee and a noncompensable evaluation was assigned, effective March 1, 1992.  A  March 2000 rating decision granted a temporary 100 percent evaluation for surgical or other treatment necessitating convalescence, then assigned a 10 percent evaluation from July 1, 1999.   The RO continued the 10 percent disability evaluations in rating decisions in January 2001 and October 2001.  Subsequently, in a December 2002 rating decision, the RO increased the disability evaluation for the left knee disability to 30 percent disabling, effective September 14, 2002.  In a September 2003 rating decision, the RO continued the 30 percent evaluation.  A July 2005 rating decision reduced the rating for the Veteran's left knee disability from 30 to 20 percent disabling, effective October 1, 2005. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011). 

Based on a review of this procedural history, the Board concludes that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was advised of the proposed reduction and given the reasons in the January 2005 rating decision and a letter dated in January 2005, and afforded an opportunity to present additional evidence.  Thereafter, the July 2005 rating decision reduced the evaluation prospectively effective October 1, 2005.  Thus, the Veteran was notified of his rights, given an opportunity for a hearing, and given time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) (2011).  The Veteran has not asserted that these procedural provisions were not followed.  Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the reduction of the hearing loss rating, which resulted in a reduction of the Veteran's benefits. 

Having determined that the Veteran received proper notice of the proposal to reduce his disability rating, the Board notes that the remaining question is whether the reduction was proper. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a)(b).  Those sections provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability under 38 C.F.R. § 3.343. 

Under 38 C.F.R. § 3.344(a), (b) the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

In this case, however, the 30 percent rating for the Veteran's postoperative residuals of patellar tendon, chondromalacia of the left knee was in effect from September 2002 to October 2005, a period of less than five years.  The provisions 38 C.F.R. 
§ 3.344(a),(b) are therefore not applicable.  38 C.F.R. § 3.344(c) (2011). 

Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c).  The question is thus whether an examination had shown an improvement warranting reduction in the rating. 

As noted above, disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The criteria for evaluating knee disabilities has been set forth above, as well as the findings from the December 2004 VA examination, the examination which precipitated the proposal to reduce the disability rating, and the eventual reduction.  Additionally, all pertinent evidence up to the present has been outlined above. 

The Veteran was provided a VA examination in October 2002, which resulted in the increased evaluation of the left knee to 30 percent disabling.  The Veteran reported pain rated as a six associated with stiffness, swelling, and giving way sensation.  He denied flare-ups.  The Veteran ambulated with a cane and used a brace on his left knee.  The Veteran missed five to six days a work year, as walking and standing aggravated his pain.  On evaluation, left knee range of motion was from -5 to 95 degrees and on repetitive motion there was pain without change in fatigue, weakness, or lack of endurance.  The examiner noted that there was moderate instability in the left knee.  There was also guarding of movement and the left knee was still swollen from surgery; there was also diminished sensory in the lateral aspect of the knee. 

Prior to the date the RO proposed to reduce the Veteran's disability rating, the Veteran was also afforded another examination July 2003.  At that time, the Veteran complained of left knee swelling, locking, weakness, fatigue, lack of endurance, instability, and heat to the touch, and indicated he used a left knee brace.  He denied flare-ups and episodes of dislocation or recurrent subluxation.  The Veteran indicated that he missed 24 days of work in the last six months due to knee disability and that his job productivity decreased as a result thereof.  On evaluation of the left knee, the examiner observed that the Veteran did not ambulate with any mechanical aid and that his pain was an 8 out of 10.  Palpation resulted in tenderness over the patella and joint spaces were slightly tender laterally, and the popliteal spaces were free of Baker's cyst.  Range of motion was from 0 to 105 degrees with pain.  Following repetitive use, the Veteran did not have weakened movement against resistance and did not have excessive fatigability with use, incoordination, or lack of endurance.  X-rays showed negative weight bearing in the left knee.  

While the Veteran now contends that his left knee disability had not improved at the time of the December 2004 examination, the test results show significant improvement and weigh against such a finding, and in favor of a conclusion that the disability had improved at the time of the rating reduction.  The Veteran's knee stability markedly improved as reflected in the examination reports cited above.  At the time of the 2002 examination, the Veteran walked with cane and wore a brace.  While he continued to walk with a brace, at the time of the 2003 examination, the examiner observed that the Veteran did not require the use of a mechanical device to ambulate.  Further, the record shows improvement in range of motion at the time of the 2004 examination.  While the Veteran's left knee was noted to still be swollen following surgery at the time of the 2002 examination, in 2003, he was noted to have no weakened movement against resistance.  Despite the Veteran's complaints of instability, in 2004 the examiner noted normal instability with negative Lachmans, Drawers, and McMurray's testing.  Furthermore, there was no pain on motion with no additional limitation caused by pain, stiffness, or lack of endurance following repetitive use.  Additionally, as set forth above in the section addressed the increased rating claim for the left knee, the Veteran's left knee has not warranted a 30 percent evaluation at any time since the evaluation was decreased.  Also, the Veteran had not reported, nor was there evidence at the time of the reduction, that the left knee disability had required frequent periods of hospitalization or caused marked interference with employment.  Hence there was no evidence of an exceptional disability picture, and no need to consider an extraschedular rating.  38 C.F.R. § 3.321(b) (2004). 

The findings on the December 2004 VA examination and other medical evidence cited within this decision are of greater probative value than the Veteran's statements regarding the severity of his left knee disability at the time of the reduction in 2005 as these findings were provided by a trained health care provider who administered appropriate diagnostic testing including tests to determine the presence and severity of any ligamentous instability along with range of motion studies.  These findings are sufficient to ascertain the level of severity under the appropriate rating criteria.  Therefore, the Board concludes that pursuant to the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(c), the reduction was proper and that the preponderance of the evidence is against the claim for restoration of a 30 percent disability evaluation dating back to 2005. 


ORDER

Prior to December 1, 2009, entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee is denied. 

Beginning December 1, 2009, entitlement to an evaluation in excess of 20 percent for chondromalacia of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes and limited flexion of the left knee is denied. 

Entitlement to an evaluation in excess of 20 percent for instability of the left knee, status postoperative is denied. 

Entitlement in an initial compensable rating for intrapatellar branch numbness, left lower extremity is denied. 

The reduction for the disability evaluation for postoperative residuals of patellar tendon, chondromalacia of the left knee, from 30 percent to 20 percent, effective October 1, 2005, was proper. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


